16 Cal. Rptr. 3d 330 (2005)
94 P.3d 475
JASMINE NETWORKS
v.
MARVELL SEMICONDUCTOR.
No. S124914.
Supreme Court of California.
July 21, 2004.
Julian William Mack, Buchalter Nemer et al., San Francisco, CA, David J. Rude, Clark & Rude LLP, San Jose, CA, for Defendants and Respondents.
James McManis, Jessica Irene Valenzuela Santamaria, McManis Faulkner & Morgan, San Jose, CA, for Plaintiff and Appellant.
Review granted/briefing deferred (rule 29.1).
Further action in this matter is deferred pending consideration and disposition of a related issue in Rico v. Mitsubishi Motors Corp., S123808 (see Cal. Rules of Court, rule 28.2(d)(2)), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 29.1, is deferred pending further order of the court.
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, and MORENO, JJ., concur.